                                            Case 4:20-cv-08602-HSG Document 16 Filed 03/31/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT JURADO,                                      Case No. 20-cv-08602-HSG
                                   8                     Plaintiff,                          ORDER DISMISSING AMENDED
                                                                                             COMPLAINT WITH LEAVE TO
                                   9              v.                                         AMEND
                                  10     A RAMIREZ, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at San Quentin State Prison, has filed a pro se action pursuant to 42

                                  14   U.S.C. § 1983. His amended complaint (Dkt. No. 15) is now before the Court for review under 28

                                  15   U.S.C. § 1915A. For the reasons set forth below, the amended complaint is DISMISSED with

                                  16   leave to amend.

                                  17                                              DISCUSSION

                                  18   A.      Standard of Review

                                  19           A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  23   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  24   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d

                                  25   989, 993 (9th Cir. 2020).

                                  26           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the
                                            Case 4:20-cv-08602-HSG Document 16 Filed 03/31/21 Page 2 of 5




                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   3   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   4   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   5   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   6   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   7   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   8   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   9   U.S. 42, 48 (1988).

                                  10   B.      Amended Complaint

                                  11           The amended complaint names as defendants CDCR appeal examiner S. K. Hemenway

                                  12   and the following SQSP correctional officials: Investigative Services Unit A. Ramirez;
Northern District of California
 United States District Court




                                  13   correctional lieutenant Ralph R. Sheldon; correctional captain Nicole Avila; correctional

                                  14   lieutenant D. Ernst; associate warden Fouch; and warden Broomfield. Dkt. No. 15 at 5. The

                                  15   amended complaint alleges that “the staff/administration here in San Quentin St. Prison” kept him

                                  16   from his legal property which was housed in East Block Condemned Unit, thereby preventing

                                  17   Plaintiff from communicating with his lawyers to assist them in preparing his appeal. The

                                  18   amended complaint does not make specific allegations about what was done or not done by the

                                  19   named defendants.

                                  20           Prisoners have a constitutional right of access to the courts. See Lewis v. Casey, 518 U.S.

                                  21   343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). The Ninth Circuit therefore has held

                                  22   that “prisoners have a right under the First and Fourteenth Amendments to litigate claims

                                  23   challenging their sentences or the conditions of their confinement to conclusion without active

                                  24   interference by prison officials.” Silva v. Di Vittorio, 658 F.3d 1090, 1102 (9th Cir. 2011),

                                  25   overruled on other grounds as stated by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015)

                                  26   (emphasis in original); see id. at 1103-04 (reversing district court and finding cognizable denial of

                                  27   access to courts claim based on prisoner’s allegations that he was repeatedly transferred between

                                  28   different facilities in order to hinder his ability to litigate his pending civil lawsuits, prison
                                                                                            2
                                          Case 4:20-cv-08602-HSG Document 16 Filed 03/31/21 Page 3 of 5




                                   1   officials seized and withheld all his legal files, and as a result of such actions several of his

                                   2   pending suits were dismissed).

                                   3           However, the amended complaint fails to state a cognizable claim for denial of access to

                                   4   the court against the named defendants because it does not specify how each individual defendant

                                   5   participated in the alleged denial of access to the courts, and because its conclusory allegations are

                                   6   insufficient to allege an “actual injury.” Because it appears that Plaintiff may be able to correct

                                   7   the alleged deficiency, the Court DISMISSES the amended complaint with leave to amend. See

                                   8   James v. Giles, 221 F.3d 1074, 1077 (2000) (pro se litigants should be afforded opportunity to

                                   9   amend complaint to overcome deficiencies unless it clearly appears from complaint that deficiency

                                  10   cannot be overcome by amendment).

                                  11           To assist Plaintiff in preparing the second amended complaint, the Court reviews some

                                  12   legal principles that may be relevant to Plaintiff’s claims.
Northern District of California
 United States District Court




                                  13           First, Section 1983 liability may be imposed on an individual defendant only if the plaintiff

                                  14   can show that the defendant proximately caused the deprivation of a federally protected right. See

                                  15   Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). In filing a second amended complaint,

                                  16   Plaintiff should identify what each named defendant did (or did not do) that denied him access to

                                  17   the court, and state where and the violation (or inaction) occurred. He must be careful to allege

                                  18   facts showing the basis for liability for each individual defendant and should not refer to them as a

                                  19   group (e.g. “the defendants”). There is no respondent superior liability, or supervisory liability,

                                  20   under Section 1983, i.e. no liability under the theory that one is liable simply because he

                                  21   supervises a person who has violated a plaintiff’s rights. See Taylor v. List, 880 F.2d 1040, 1045

                                  22   (9th Cir. 1989). When a named defendant holds a supervisory position, the causal link between

                                  23   that named defendant and the claimed constitutional violation must be specifically alleged. See

                                  24   Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979). To state a claim for relief under Section 1983

                                  25   against a supervisor defendant, Plaintiff must allege some facts that would support a claim that

                                  26   (1) the supervisor defendant proximately caused the deprivation of rights of which plaintiff

                                  27   complains, see Harris v. City of Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981); (2) the supervisor

                                  28   defendant failed to properly train or supervise personnel resulting in the alleged deprivation,
                                                                                           3
                                          Case 4:20-cv-08602-HSG Document 16 Filed 03/31/21 Page 4 of 5




                                   1   Ybarra v. Reno Thunderbird Mobile Home Village, 723 F.2d 675, 680 (9th Cir. 1984); (3) the

                                   2   alleged deprivation resulted from custom or policy for which the supervisor defendant was

                                   3   responsible, see id.; or (4) the supervisor defendant knew of the alleged misconduct and failed to

                                   4   act to prevent future misconduct, Taylor, 880 F.2d at 1045. Vague and conclusory allegations

                                   5   concerning the involvement of supervisory personnel in civil rights violations are not sufficient to

                                   6   state a claim. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). In addition, a

                                   7   prison official’s denial of an inmate’s grievance generally does not constitute significant

                                   8   participation in an alleged constitutional violation sufficient to give rise to personal liability under

                                   9   Section 1983. See, e.g., Wilson v. Woodford, No. 1:05–cv–00560–OWW–SMS, 2009 WL

                                  10   839921, at *6 (E.D. Cal. Mar. 30, 2009) (ruling against prisoner on administrative complaint does

                                  11   not cause or contribute to constitutional violation). A prisoner has no constitutional right to an

                                  12   effective grievance or appeal procedure. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.
Northern District of California
 United States District Court




                                  13   2003) (holding that prisoner has no constitutional right to effective grievance or appeal

                                  14   procedure); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (“There is no legitimate claim of

                                  15   entitlement to a grievance procedure.”).

                                  16          Second, to establish a claim for violation of the right of access to the courts, the prisoner

                                  17   must prove that there was an inadequacy in the prison’s legal access program that caused him an

                                  18   actual injury. See Lewis, 518 U.S. at 349-51. To prove an actual injury, the prisoner must show

                                  19   that the inadequacy in the prison’s program hindered his efforts to pursue a non-frivolous claim

                                  20   concerning his conviction or conditions of confinement. See id. at 351, 354-55. Examples of

                                  21   impermissible hindrances include: a prisoner whose complaint was dismissed for failure to satisfy

                                  22   some technical requirement which, because of deficiencies in the prison’s legal assistance

                                  23   facilities, he could not have known; and a prisoner who had “suffered arguably actionable harm”

                                  24   that he wished to bring to the attention of the court, but was so stymied by the inadequacies of the

                                  25   library that he was unable even to file a complaint. Id. Mere delay in filing papers would not be

                                  26   enough, for example, if the papers were nevertheless timely filed or accepted and considered by

                                  27   the court. See Hudson v. Robinson, 678 F.2d 462, 466 (3d Cir. 1982). Actual injury is a

                                  28   jurisdictional requirement that flows from the standing doctrine and may not be waived. Nev.
                                                                                          4
                                          Case 4:20-cv-08602-HSG Document 16 Filed 03/31/21 Page 5 of 5




                                   1   Dep’t of Corrections v. Greene, 648 F.3d 1014, 1018 (9th Cir. 2011) (citing Lewis, 518 U.S. at

                                   2   349). It is “actual prejudice with respect to contemplated or existing litigation, such as the

                                   3   inability to meet a filing deadline or to present a claim.” Lewis, 518 U.S. at 348. Plaintiff states

                                   4   that he was prevented from assisting counsel with preparing his appeal. However, the amended

                                   5   complaint does not specify how long Plaintiff was without his legal property and how this denial

                                   6   of access caused “actual injury” to his appeal. In preparing his second amended complaint,

                                   7   Plaintiff should specify how long he was denied his legal property and how this denial affected his

                                   8   ability to pursue his appeal, such as missed deadlines.

                                   9                                             CONCLUSION

                                  10          For the foregoing reasons, the Court orders as follows. The amended complaint is

                                  11   dismissed with leave to amend to address the deficiencies identified above. Within twenty-eight

                                  12   (28) days of the date of this order, Plaintiff shall file a second amended complaint that addresses
Northern District of California
 United States District Court




                                  13   the identified deficiencies. The second amended complaint must include the caption and civil case

                                  14   number used in this order, Case No. C 20-08602 HSG (PR) and the words “SECOND AMENDED

                                  15   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer all the

                                  16   questions on the form in order for the action to proceed. An amended complaint completely

                                  17   replaces the previous complaints. See Lacey v. Maricopa Cnty., 693 F.3d 896, 925 (9th Cir.

                                  18   2012). Accordingly, Plaintiff must include in his amended complaint all the claims he wishes to

                                  19   present and all of the defendants he wishes to sue, and may not incorporate material from the prior

                                  20   complaints by reference. Failure to file a second amended complaint in accordance with this order

                                  21   in the time provided will result in dismissal of this action without further notice to Plaintiff. The

                                  22   Clerk shall include two copies of the court’s complaint form with a copy of this order to Plaintiff.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 3/31/2021

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
                                                                                          5
